Citation Nr: 1311073	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  00-14 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for hearing loss of the left ear, to include on an extraschedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.

This matter comes to the Board of Veterans' Appeals  ("Board") on appeal from an August 1999 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Louis, Missouri, which granted service connection for left ear hearing loss and assigned an initial noncompensable evaluation, effective July 14, 1998.

In September 2007, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered this case.  In February 2008 and August 2010, the Board remanded the issue for additional development.  In April 2011, the Board again remanded the issue for additional development, specifically to allow the Veteran to undergo another VA examination.  This took place in May 2011, and in March 2012, the Appeals Management Center ("AMC") in Washington, DC issued a Supplemental Statement of the Case ("SSOC").

Thereafter, in June 2012, the Board remanded this matter again for additional development, to include referral of the matter to either the Under Secretary for Benefits, or the Director of Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The AMC issued an additional SSOC in December 2012 that continued the denial of the claim on a schedular and extra-schedular basis.  The claim has been returned to the Board for further appellate consideration.  



FINDINGS OF FACT

1.  Service connection is in effect for hearing loss in the left ear only.  

2.  The Veteran has, at worst, Level VIII hearing acuity in his service-connected left ear and Level I in the nonservice-connected right ear.  

3.  The current schedular rating criteria reasonably describe the Veteran's left ear hearing loss disability level and symptomatology, and as the manifestations of the Veteran's hearing loss are wholly encompassed by the schedular criteria, the schedular criteria are not rendered impractical.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hearing loss of the left ear, to include on an extraschedular basis, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.383, 4.85, 4.86, Diagnostic Code (Code) 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2004, March 2006, and in June 2012. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Further, the Board notes that where service connection has been granted and an initial rating has been assigned, the claim for service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's initial disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent December 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).   

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several audiology examinations and referred the matter for consideration of an extraschedular rating.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 
The RO has assigned an noncompensable disability rating for the Veteran's hearing loss of the left ear in accordance with the criteria set forth under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluations.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated under 38 C.F.R. § 4.86  (2012).

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

As noted above, under VA rating criteria, an adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In an August 1999 rating decision, service connection was granted and an initial noncompensable rating was assigned for hearing loss of the left ear.  The Veteran is not service connected for hearing loss of the right ear.  The Veteran contends that his hearing loss of the left ear is more severe than reflected in the currently assigned noncompensable disability rating.  

Pertinent evidence includes an October 2001 VA audiological evaluation that revealed bilateral high frequency sensorineural hearing loss.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
45
35
25
31.25
LEFT
30
55
55
60
50

Speech discrimination scores on the Maryland CNC word list were 86 percent in the right ear and 74 percent in the left ear.  

An August 2003 VA audiological evaluation revealed a moderate to severe sensorineural hearing loss in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows: 





HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
55
55
40
45
LEFT
45
75
85
90
73.75

Speech discrimination scores on the Maryland CNC word list were 88 percent in the right ear and 80 percent in the left ear.  

An August 2005 VA audiological evaluation revealed mild to severe sensorineural hearing loss in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:
 



HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
55
55
55
48.75
LEFT
40
65
70
75
62.50

Speech discrimination scores on the Maryland CNC word list were 75 percent in the right ear and 85 percent in the left ear.  

During the September 2007 Board hearing, the Veteran testified that he could no longer hear breath sounds in a patient, and the work he did for thirty five years he could no longer do.  He indicated that he made the decision to stop working as a licensed respiratory therapist.  He was now working in a pharmacy installing medical dispensing machines, instead of what he was trained to do.  See page 36, hearing transcript.

A September 2010 VA audiological evaluation revealed bilateral high frequency sensorineural hearing loss.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:


 



HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
50
60
50
47.50
LEFT
60
70
85
80
73.75

Speech discrimination scores on the Maryland CNC word list were 72 percent in the right ear and 56 percent in the left ear.  

A May 2011 VA audiological evaluation revealed bilateral high frequency sensorineural hearing loss.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
55
50
40
43.75
LEFT
45
65
70
75
63.75

Speech discrimination scores on the Maryland CNC word list were 92 percent in the right ear and 88 percent in the left ear.  

The Veteran reported that he worked as a respiratory therapist for thirty five years and currently works in a pharmacy.  Disability's effects on occupation was noted as significant and that the resulting work problem was that the Veteran reported that his hearing trouble affected his communication with coworkers.  He also stated that he had to give up his job as a respiratory therapist because he could no longer trust that he could hear his scope well enough.  As to effect on daily activities, the Veteran has difficulty understanding speech, especially in background noise.  The VA examiner opined that the extent of the Veteran's bilateral hearing loss does not preclude gainful employment.  The Veteran would be expected to understand speech fairly well in quiet situations with good eye contact and interpersonal distance.  The bilateral hearing loss would, however, affect his ability to communicate in work places which are noisy or those with competing speakers.  The Veteran would most likely have difficulty understanding speech without limited visual cues.  He would be expected to have difficulty localizing sound sources and detecting certain high pitched indicators.  The Veteran commented on having to stop work as a respiratory therapist due to hearing concerns.  Based on the current extent of loss, the Veteran would be expected to have difficulty tracking soft sound through his scope.  

In this case, while the Veteran has been diagnosed with bilateral hearing loss that qualifies as disabling under VA standards pursuant to 38 C.F.R. § 3.385, only his left ear hearing loss is service connected.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation of I for hearing impairment.  38 C.F.R. § 4.85(f) (2012).  However, under the VA provisions governing paired organs, where there is service-connected hearing impairment in one ear compensable to a degree of 10 percent or more and hearing impairment in the other ear as the result of a nonservice-connected disability, which is not the result of the Veteran's own willful misconduct and which meets the criteria for a disability under 38 C.F.R. § 3.385, the rate of compensation shall be paid as if the bilateral hearing loss were the result of the service-connected disability.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. § 3.383(a)(3) (2012); VAOPGCPREC 32-97, 62 Fed. Reg. 63605 (1997).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2012).  Accordingly, if VA determines that a compensable rating is warranted for the Veteran's left ear hearing loss, he may be compensated as if his hearing loss in both ears were service connected. 

Further, the Board notes that the September 2010 VA examination test results for the left ear meet the numerical criteria for a rating based on exceptional patterns of hearing noted above.  In this regard, he has a threshold of 55 decibels or more at the indicated frequencies.  Accordingly, the Veteran's service-connected left ear hearing loss disability will be rated by both the usual and alternate methods for those test results.  38 C.F.R. §§ 4.85, 4.86(a) (2012). 

With regard to a schedular rating, when applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations, the October 2001 audiometric evaluation reveals Level I hearing acuity in the right ear and Level V    
hearing acuity in the left ear, based on application of the reported findings to Table VI.   Application of these findings to Table VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The August 2003 audiometric evaluation reveals Level I hearing acuity in the right ear and Level V hearing acuity in the left ear, based on application of the reported findings to Table VI. Application of these findings to Table VII corresponds to a 0 percent rating.  The August 2005 audiometric evaluation reveals Level I hearing acuity in the right ear and Level III
hearing acuity in the left ear, based on application of the reported findings to Table VI.   Application of these findings to Table VII corresponds to a 0 percent rating.
The September 2010 audiometric evaluation reveals Level I hearing acuity in the right ear and Level VIII hearing acuity in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a 0 percent rating.  As noted above the September 2010 pure tone thresholds recorded in the VA examination reflect exceptional hearing impairment, and thus 38 C.F.R. § 4.86(a)  is for application.  Thus, based on application of the reported findings to Table VIA, the Veteran's has Level VI in the left ear.  Since use of Table VII results in a higher numeral of VIII, that numeral is used.  38 C.F.R. § 4.86(a).  The May 2011 audiometric evaluation reveals Level I hearing acuity in the right ear and Level III hearing acuity in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a 0 percent rating.

In consideration of the above, the Board finds that an initial schedular rating in excess of 0 percent is not warranted for the Veteran's service-connected left ear hearing loss disability.  As such, VA regulations regarding paired organs do not apply.  38 C.F.R. § 3.383(a)(3) (2012). 

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

While an initial compensable rating under the pertinent schedular criteria of Diagnostic Code 6100 is not available for the Veteran's left ear hearing loss, as determined above, the record in this case does contain evidence that the Veteran's left ear hearing loss disability significantly interfered with the Veteran's work as a respiratory therapist and contributed to him seeking employment in another occupation.  

For this reason, in July 2012, pursuant to the Board remand, the issue of entitlement to an extraschedular evaluation for hearing loss in the left ear was referred to the Director, Compensation and Pension Service, for an opinion.
 
Thereafter, in an October 2012 opinion, the Director explained the basis for finding that an extraschedular evaluation for hearing loss in the left ear was not warranted.  He quoted from the Veteran's hearing testimony provided during the September 2007 Board hearing.  In addition, the Director noted review of the evidence and the findings on the May 2011 VA examination in determining that the Veteran's service-connected hearing loss, left ear, does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Entitlement to an extra-schedular compensable evaluation under 38 C.F.R. § (b) (1) is not established.  

As the procedural actions in 38 C.F.R. § 3.321(b)(1)  have been completed, namely, referral of the case to VA's Director of Compensation and Pension Service for consideration of extraschedular rating in the first instance, the case has been returned to the Board for its review. 

In Thun, the United States Court of Appeals for Veterans Claims (Court) provided a sequential three-step analysis in considering an extraschedular rating. 

The first step is to determine whether the schedular rating adequately contemplates the Veteran's disability picture.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular rating is, therefore, adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required. 

If the schedular rating does not contemplate the level of disability and symptomatology and is found inadequate, then step two is to determine whether there is an exceptional disability picture. 

If the Veteran's disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

It was the determination of the Director of the Compensation and Pension Service that the evidence does not establish that the Veteran's disability level and symptomatology, i.e., loss of hearing acuity, measured by audiometric testing, and speech discrimination ability, present such an exceptional or unusual picture as to render impractical the application of the regular schedular standards. 

The Veteran's disability is manifested by difficulty hearing.  This symptom is contemplated by the rating schedule, which is based on the ability to understand spoken words and on hearing acuity at various decibel levels as shown by objective testing. 

Therefore the rating schedule does contemplate the Veteran's disability.  In other words, the Veteran does not experience any symptomatology not already contemplated by the rating schedule.  Further, the rating schedule provides higher evaluations for greater levels of hearing loss.

Generally, the degree of disability specified in the rating schedule is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 . 

Furthermore, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this, the Board looks to the regulatory history of 38 C.F.R. §§ 4.85  and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.   See 64 Fed. Reg. 25206  (May 11, 1999).  In the revision process, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. 

VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds did not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295  (April 12, 1994). 

Based on the foregoing, the Veteran's difficulty in hearing is a factor contemplated in the regulations and rating criteria as defined.  Inasmuch as the Veteran's hearing disability, as tested at VA under controlled circumstances and pursuant to standardized procedures, does not satisfy the numerical criteria for a compensable rating under the rating criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, his symptomatology is not outside that contemplated by the rating schedule nor do the Veteran's circumstances render the rating criteria impracticable in this case. 

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455. According to the May 2011 VA examiner, the Veteran's hearing loss has significant effects on the Veteran's occupation.  The examiner noted that the Veteran's bilateral hearing loss would affect his ability to communicate in work places which are noisy or those with competing speakers.  He would most likely have difficulty understanding speech without limited visual cues and would be expected to have difficulty localizing sound sources and detecting certain high pitched indicators.  

The Board acknowledges the examiner's statements above, as well as his finding that the Veteran would be expected to have difficulty tracking soft sound through his scope; however, the examiner opined that the extent of the Veteran's bilateral hearing loss does not preclude gainful employment.  In fact, while the Veteran is not working in his usual occupation as a respiratory therapist, he has been able to seek alternate employment.  Further, the Veteran's hearing difficulties are adequately contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.85  and 4.86 adequately contemplate any functional loss due to hearing impairment

Although the Board is sympathetic to the Veteran's concerns, as discussed above, schedular evaluations for hearing loss are based on mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  As such, the Board can find no basis upon which to provide a higher schedular disability rating.  Also, as discussed above, a basis for a higher evaluation on an extra-schedular basis has not been presented.

Accordingly, the Board determines that an initial compensable rating for the Veteran's service-connected hearing loss of the left ear, to include on an extraschedular basis pursuant to 38 C.F.R. § 3.321, is not warranted at any time under appeal.  The "benefit of the doubt rule," enunciated in 38 U.S.C.A. § 5107(b), is not applicable in this case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial compensable rating for hearing loss of the left ear, to include on an extraschedular basis pursuant to 38 C.F.R. § 3.321, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


